July 2012. Shortly thereafter, Robles engaged in numerous sexual acts
                over a four-month period, including vaginal intercourse, attempted anal
                intercourse, oral sex, showering with the victim, fondling her, and forcing
                the victim to masturbate him.
                            The State seeks to admit evidence of Robles' prior sexual
                contact with then 13-year-old S.R. for which he incurred a conviction for
                coercion. At a Petrocellil hearing, S.R. testified that Robles was her
                karate instructor. He frequently transported her to and from the karate
                studio and became a father figure to her. She described incidents where
                Robles held her hand, rubbed her leg, back, and butt, and asked her if she
                wanted to be with him. She also testified that on one occasion Robles
                forced her to have sexual intercourse at the karate studio. After that
                incident, S.R. never returned to karate class. According to the minutes of
                the Petrocelli hearing, the district court determined that S.R.'s testimony
                was credible and that the State had proved the incident by clear and
                convincing evidence, but that "there are not enough unique similarities
                between the allegations and what happened to S.R." and therefore the
                State could not introduce the evidence in its case in chief "unless the door
                is opened by the defense." The State argues that the district court
                manifestly abused its discretion by denying its motion because evidence of
                Robles' sexual abuse of S.R. was relevant to the current offenses to show
                intent, motive, common scheme or plan, and absence of mistake.
                              As a general matter, the district court enjoys broad
                discretion when it comes to evidentiary rulings.      See Fields v. State, 125


                      1Petrocelli   v. State, 101 Nev. 46,692 P.2d 503 (1985).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                     Nev. 776, 782, 220 P.3d 724, 728 (2009). The question before us is not
                     whether members of this court or other jurists would have ruled
                     differently than the district court did in this case, see Collier v. Legakes, 98
                     Nev. 307, 310, 646 P.2d 1219, 1221 (1982) ("[W]hile mandamus lies to
                     enforce ministerial acts or duties and to require the exercise of discretion,
                     it will not serve to control the proper exercise of that discretion or to
                     substitute the judgment of this court for that of the lower tribunal."),
                     overruled on other grounds by State v. Eighth Judicial Dist. Court
                     (Zogheib), 130 Nev. , 321 P.3d 882 (2014); rather, we must determine
                     "whether the district court's evidentiary ruling was a manifest abuse or
                     arbitrary or capricious exercise of its discretion." Armstrong, 127 Nev. at
                        , 267 P.3d at 780. In answering that question, we look to whether the
                     district court's evidentiary ruling was based on prejudice or preference
                     rather than reason, is contrary to the evidence, or is contrary to or based
                     on a clearly erroneous interpretation or application of the law.             Id.
                     Although the district court has not entered a written order explaining its
                     factual findings and conclusions, the documents provided to this court
                     indicate that the district court conducted the hearing required by law and
                     applied the three-part analysis for determining the admissibility of prior
                     bad act evidence: "(1) the prior bad act is relevant to the crime charged
                     and for a purpose other than proving the defendant's propensity, (2) the
                     act is proven by clear and convincing evidence, and (3) the probative value
                     of the evidence is not substantially outweighed by the danger of unfair
                     prejudice." Bigpond v. State, 128 Nev. „ 270 P.3d 1244, 1249-50
                     (2012). It thus appears that the district court's evidentiary ruling was
                     based on reason, not prejudice or preference. And given the dissimilarities
                     between the current allegations and the prior bad acts, the district court

SUPREME COURT
       OF
     NEVADA
                                                            3
(0) 19474 441E)94,
                could reasonably conclude that the challenged evidence was not relevant
                to show intent, motive, common scheme or plan, or absence of mistake or
                accident or that the probative value of the evidence was substantially
                outweighed the danger of unfair prejudice. Although the opposite
                conclusion may also be reasonable, the district court's decision is not
                clearly contrary to the evidence or a clearly erroneous interpretation or
                application of the law. Cf. Ledbetter v. State, 122 Nev. 252, 260-63, 129
                P.3d 671, 677-79 (2006) (rejecting modus operandi and common scheme or
                plan as grounds for admitting evidence of prior sex offenses where
                defendant's identity was not at issue and there was no evidence of an
                "overarching and explicitly preconceived plan" despite "numerous
                similarities" between prior conduct and charged abuse, but concluding
                that evidence was relevant where prior conduct and charged abuse showed
                "sexual attraction to and obsession with the young female members of [the
                defendant's family], which explained to the jury [the defendant's] motive
                to sexually assault [the victim of the charged abuse]"). Because the State
                has not demonstrated that the district court manifestly abused or
                arbitrarily or capriciously exercise its discretion and we will not substitute
                our judgment for that of the district court absent such a demonstration,
                we
                                      ORDER the petition DENIED.




                                                            4 WP            J.
                                                Pickering


                 k Cut,-                              J.                                    J.
                ipijirrrLgru
                           ti±L-jit                                Saitta
SUPREME COURT
        OF
     NEVADA
                                                            4
(0) I907A
                 cc: Hon. Valerie Adair, District Judge
                     Attorney General/Carson City
                     Clark County District Attorney
                     Clark County Public Defender
                     Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(0) 1947A cetn